985 So. 2d 1086 (2008)
Yolanda G. MINAGORRI, Petitioner,
v.
ARCHDIOCESE OF MIAMI, INC., Respondent.
No. SC07-1171.
Supreme Court of Florida.
July 3, 2008.
*1087 George T. Reeves of Davis, Schnitker, Reeves, and Browning, P.A., Madison, FL, Eddy O. Marban of the Law Office of Eddy O. Marban, Miami, FL, and Andrew Joseph Decker, IV of the Decker Law Firm, Live Oak, FL, for Petitioner.
Robert S. Glazier of the Law Office of Robert S. Glazier, Miami, FL, and Roberto J. Diaz and Maura Fitzgerald Jennings of J. Patrick Fitzgerald and Associates, Coral Gables, FL, for Respondent.
PER CURIAM.
We originally accepted jurisdiction to review the decision of the Third District Court of Appeal in Archdiocese of Miami v. Minagorri, 954 So. 2d 640, 643 (Fla. 3d DCA 2007), because the district court expressly construed a provision of the United States Constitution. See art. V, § 3(b)(3), Fla. Const. After further consideration, we have determined that jurisdiction was improvidently granted. Accordingly, we hereby discharge jurisdiction and dismiss review.
It is so ordered.
QUINCE, C.J., and WELLS, ANSTEAD, PARIENTE, LEWIS, and BELL, JJ., concur.
CANTERO, J., did not participate.